In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1957V
                                        UNPUBLISHED


    TANNER NADEAU,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: September 21, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus-Diphtheria (TD)
                                                            Vaccine; Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On December 23, 2020, Tanner Nadeau filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (SIRVA) after receiving the tetanus-diphtheria (TD) vaccination on
September 2, 2018. Petition at 1. Petitioner further alleges that the vaccination was
administered within the United States, he experienced symptoms in excess of six months
from the date of vaccination, and he has not received any compensation in the form of an
award or settlement for his vaccine-related injuries nor had he filed a civil action prior to
filing his petition. Petition at 1, 8. The case was assigned to the Special Processing Unit
of the Office of Special Masters.


1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On September 6, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Respondent found that Petitioner “satisfied the criteria set forth in the Vaccine Injury
Table (‘Table’) and the Qualifications and Aids to Interpretation for a Table SIRVA
following a Td vaccination.” Id. at 4. Specifically, Respondent determined that “[P]etitioner
had no history of pain or dysfunction in his left shoulder prior to receiving the Td vaccine;
pain occurred within 48 hours after receipt of an intramuscular vaccination; the pain and
reduced range of motion were limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality would explain petitioner’s symptoms.
In addition, given the medical records outlined above, the statutory six-month sequelae
requirement has been satisfied.” Id. Respondent further agrees that that the scope of
damages to be awarded is limited to Petitioner’s left shoulder injury and its related
sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2